DETAILED ACTION
This action is in response to the amendments and remarks received 06/30/2022 in which claims 1, 11, 19 and 20 have been amended, claims 7, 13 and 21 have been canceled, thus claims 1-6, 8-12 and 14-20 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 13 SEPTEMBER 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Amendment
The previous 35 U.S.C. 112 (b) rejection of claim 11 is withdrawn in view of Applicants’ arguments and amendments.
The objections to claims 1, 19 and 20 are withdrawn in view of Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are moot in view of the updated rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 11, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,778,601 (hereinafter “Lopatin”) and as evidenced by US 2011/0155659 A1 (hereinafter “Yoon”) and in view of US 2009/0171336 A1 (hereinafter “Weber”).
Regarding Claim 1 Lopatin discloses a method of preparing a polymeric porous membrane, the method comprising: 
extruding a polymer solution comprising a polymer and a porogen (i.e. solvent; “mixture of polymer and porogen, such as a 10% slurry of UHMW-PE in mineral oil”), 
at an extrusion temperature between 160 and 220 degrees Celsius (“is also important to maintain a sufficiently high temperature at vertical slot die 40”; Lopatin C7/L51-64), to form an extruded hollow fiber, the polymer comprising the thermoplastic ultra-high-molecular weight polyethylene (UHMW-PE, i.e. a polyolefin), and 
cooling (i.e. reducing the temperature of) the extruded hollow fiber by contacting the extruded hollow fiber with a cooling bath of liquid, which may be water, or other cooling mediums: 
“One suitable cooling technique involves immersion of the extruded membrane in a cooling bath of liquid. The liquid might be, for example, water maintained at a suitable temperature. Alternatively, cooling gas such as air, can be directed at the extruded membrane to cool it. Still yet another alternative cooling technique involves bringing the extruded membrane into thermal contact with chill rolls or other solid surfaces maintained at cooling temperatures” (C6/L1-9).
See Abstract, Figs. 1-2, C5/L10-15, C5/L52-C6/L15, C6/L49-C7/L38.
While all the features as cited above are not specifically disclosed in one embodiment, as they are all disclosed as embodiments which are obvious variations the aspects of the various embodiments are seen as usable together and it would therefore have been prima facie obvious to one having ordinary skill in the art to combine the features and properties of the various embodiments.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lopatin’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
With regard to the polymeric porous membrane being a symmetric membrane, the Figs. 6A-8C appear to show a symmetric membrane, further the membrane is formed via thermal phase separation (Abstract, C5/L52-C6/L15),  which as evidenced by Yoon is a process which is known to inherently form a membrane which is symmetric ([0014]), and therefore it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane of Lopatin inherently is a symmetric membrane.  See MPEP 2112.01.
Lopatin does not disclose (1) the membrane has pores of an average size in the range from 0.01 to 10 microns; Or (2) reducing the temperature of the extruded hollow fiber by contact with liquid metal.
However, with regard to (1) the membrane’s average pore size, Lopatin discloses only the membrane is microporous (Title, Abstract, throughout) but does not disclose a specific pore size, however it is also disclosed that the size ranges for “microporous membranes” is generally understood to extend from about 0.05 to about 10 micrometers (C1/L16-19). Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lopatin by having the average pore size of the membrane be in the range of about 0.05 to about 10 micrometers, because the membrane is disclosed to be microporous and microporous membrane as disclosed to have pores (and thus average pore size) ranging from about 0.05 to about 10 micrometers and thus this pore size is an obvious substitution.
However, with regard to (2) contact with a liquid metal, Weber discloses “[a] method of cooling an extruded polymer comprising placing the extruded polymer into a bath of liquid metal having a desired cooling temperature” (Weber Claim 32), wherein the liquid metal may be an alloy of gallium and indium, i.e. galistan, an eutic alloy of gallium, indium and tin, and is an alternative to a water bath ([0010], [0024], [0034], Claims 33-37).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lopatin by substituting for the coagulation bath a liquid metal bath as disclosed by Weber because this involves the simple substitution of known extruded polymer cooling baths, and the liquid metal bath is disclosed to be an alternative for a water bath [0034].
Regarding claim 2 Lopatin in view of Weber discloses the method of claim 1, wherein the coagulation bath (and thus in the combined invention the liquid metal) is about 45°C  (Lopatin C7/L21-26). 
Regarding claim 3-4 Lopatin in view of Weber discloses the method of claim 1, wherein the liquid metal is galistan, and is liquid between about -20° C. and 2000° C Weber [0024], and thus has a melting point of about ~-20°C.
Regarding claim 5-6 Lopatin in view of Weber discloses the method of claim 1, wherein the liquid metal comprises: 65-75 by mass (i.e. wt.%) gallium, 20-25 wt.% indium and part or all of the reminder may be tin; Weber [0024].  Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Weber’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 8-9 Lopatin in view of Weber discloses the method of claim 1, wherein the polymer is ultrahigh molecular weight polyethylene, i.e. a polyethylene (Abstract, C5/L52-C6/L15, C6/L49-C7/L38). 
Regarding Claim 11 Lopatin in view of Weber discloses the method of claim 1, wherein the polymer solution comprises 10 wt% UHMW-PE in mineral oil (i.e. solvent; see C5/L52-C6/L15, Example 1) and thus discloses 10 weight percent of the polymer, and 90 weight percent of the solvent, based on total weight polymer solution. 
Regarding claim 14 Lopatin in view of Weber discloses the method of claim 1, but does not specifically disclose wherein the polymeric porous membrane has a bubble point that is greater than a bubble point of a comparable porous membrane formed by an identical process and material but by reducing the temperature of the extruded hollow fiber by contacting the extruded hollow fiber with water. However, since the process and composition are the same as that claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process and membrane disclosed by Lopatin in view of Weber inherently has the same properties claimed.  Specifically, it is asserted that “the polymeric porous membrane has a bubble point that is greater than a bubble point of a comparable porous membrane formed by an identical process and material but by reducing the temperature of the extruded hollow fiber by contacting the extruded hollow fiber with water”, i.e. because in the combined invention the membrane is cooled in liquid metal just as claimed and disclosed in the instant invention.  See MPEP 2112.01.
Regarding Claim 16 Lopatin in view of Weber discloses a porous membrane prepared by the method of claim 1 (see citation in the claim 1 rejection above). 
Regarding Claim 18 Lopatin in view of Weber discloses the porous membrane of claim 16, which is itself a filter.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lopatin in view of Weber as evidenced by Yoon and further and as evidenced by WO 2016/081729 A1 (hereinafter “Gjoka”).
Regarding claim 15 Lopatin in view of Weber discloses the method of claim 1, wherein bubble point is discussed and important (C9/L23-C10/L34), but it is not specifically disclosed to be at least 50 pounds per square inch when measured using HFE-7200 liquid fluid at a temperature of 22 degrees Celsius.  
However, Gjoka discloses an UHMWPE hollow fiber membrane [0058] which has a bubble point of between about 78 psi and 160 psi as determined by testing with HFE-7200 liquid fluid [0006], [0014]-[0015].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lopatin in view of Weber by adjusting bubble point to be between 78 psi and 160 psi as determined by testing with HFE-7200 liquid fluid as disclosed by Gjoka because this is a known useful bubble point for UHMWPE hollow fiber membranes and would therefore have been obvious to modify the membrane to have this property. It is not specifically disclosed the bubble point is measured at 22 degrees C, however it would have been obvious to list the bubble point as test a room temperature, i.e. 22°C, and thus it would have been obvious to use a bubble point as determined by testing with HFE-7200 liquid at 22°C.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lopatin in view of Weber as evidenced by Yoon and further in view of US 6,322,703 B1 (hereinafter “Taniguchi”).
Regarding Claim 17 Lopatin in view of Weber discloses the porous membrane of claim 16 and but does not specifically disclosed to be included in a filter cartridge, however Taniguchi discloses a similar hollow fiber membrane, wherein a filter cartridge is provided for it use(Taniguchi Fig. 5, C13/L55-55-61).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the porous membrane of Lopatin in view of Weber by using it in a filter cartridge as disclosed by Gjoka because this involves the simple use of known hollow fiber filter cartridge with a hollow fiber membrane to allow the membranes use in filtration processes.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lopatin in view of Weber as evidenced by Yoon and further and as evidenced by US 2012/0031109 Al (hereinafter “Vetrovec”).
Regarding Claim 20 Lopatin discloses a method of preparing a polymeric porous membrane, the method comprising: 
extruding a polymer solution comprising a polymer and a porogen (i.e. solvent; “mixture of polymer and porogen, such as a 10% slurry of UHMW-PE in mineral oil”), 
at an extrusion temperature between 160 and 220 degrees Celsius (“is also important to maintain a sufficiently high temperature at vertical slot die 40”; Lopatin C7/L51-64), to form an extruded hollow fiber, the polymer comprising the thermoplastic ultra-high-molecular weight polyethylene (UHMW-PE, i.e. a polyolefin), and 
cooling (i.e. reducing the temperature of) the extruded hollow fiber by contacting the extruded hollow fiber with a cooling bath of liquid, which may be water, or other cooling mediums: 
“One suitable cooling technique involves immersion of the extruded membrane in a cooling bath of liquid. The liquid might be, for example, water maintained at a suitable temperature. Alternatively, cooling gas such as air, can be directed at the extruded membrane to cool it. Still yet another alternative cooling technique involves bringing the extruded membrane into thermal contact with chill rolls or other solid surfaces maintained at cooling temperatures” (C6/L1-9).
See Abstract, Figs. 1-2, C5/L10-15, C5/L52-C6/L15, C6/L49-C7/L38.
While all the features as cited above are not specifically disclosed in one embodiment, as they are all disclosed as embodiments which are obvious variations the aspects of the various embodiments are seen as usable together and it would therefore have been prima facie obvious to one having ordinary skill in the art to combine the features and properties of the various embodiments.
With regard to the polymeric porous membrane being a symmetric membrane, the Figs. 6A-8C appear to show a symmetric membrane, further the membrane is formed via thermal phase separation (Abstract, C5/L52-C6/L15),  which as evidenced by Yoon is a process which is known to inherently form a membrane which is symmetric ([0014]), and therefore it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane of Lopatin inherently is a symmetric membrane.  See MPEP 2112.01.
Lopatin does not disclose (1) the membrane has pores of an average size in the range from 0.01 to 10 microns; or (2) reducing the temperature of the extruded hollow fiber by contact with liquid having a thermal conductivity of at least 3 watts per meter per degree Kelvin, 
However, with regard to (1) the membrane’s average pore size, Lopatin discloses only the membrane is microporous (Title, Abstract, throughout) but does not disclose a specific pore size, however it is also disclosed that the size ranges for “microporous membranes” is generally understood to extend from about 0.05 to about 10 micrometers (C1/L16-19). Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lopatin by having the average pore size of the membrane be in the range of about 0.05 to about 10 micrometers, because the membrane is disclosed to be microporous and microporous membrane as disclosed to have pores (and thus average pore size) ranging from about 0.05 to about 10 micrometers and thus this pore size is an obvious substitution.
With regard to (2), Weber discloses “[a] method of cooling an extruded polymer comprising placing the extruded polymer into a bath of liquid metal having a desired cooling temperature” (Weber Claim 32), wherein the liquid metal may be an alloy of gallium and indium, i.e. galistan, an eutic alloy of gallium, indium and tin, and is an alternative to a water bath ([0010], [0024], [0034], Claims 33-37). Wherein “galistan conducts electricity and heat (having a thermal conductivity approximately 65 times greater than water)” Weber [0024], where it is disclosed by the instant application water has a thermal conductivity of 0.6 W/mK, and thus the galistan is disclosed to have a thermal conductivity of ~39 W/mK; though Vetrovec provides direct evidence that Galinstan has a thermal conductivity of about 16 W/mK [0015]; in either case, over 3 w/mK as claimed.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lopatin by substituting for the coagulation bath a liquid metal galistan bath as disclosed by Weber because this involves the simple substitution of known extruded polymer cooling baths, and the liquid metal bath is disclosed to be an alternative for a water bath [0034].

Claims 1-6, 10, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,322,703 B1 (hereinafter “Taniguchi”) in view of Weber as evidenced by Yoon.
Regarding Claim 1 and 10 Taniguchi discloses a method of preparing a polymeric porous membrane, the method comprising: 
extruding polymer solution comprising polymer and solvent (two solvents DOP and BP), at an extrusion temperature of 230 °C (i.e. spinning nozzle temperature of 230°C C15/L11-19), to form an extruded hollow fiber, the polymer comprising PVDF, polyvinylidene fluoride, a thermoplastic fluorinated polymer, and; 
reducing the temperature of the extruded hollow fiber by contacting the extruded hollow fiber with a liquid water bath (cooling and solidifying bath, hot water at 40°C); Example 1, C14/L63-C15/L63; and 
wherein the polymeric porous membrane has pores of an average pore diameter (i.e. size range) of 0.18 micron (Taniguchi Example 1, C14/L63-C15/L63).
With regard to the polymeric porous membrane being a symmetric membrane, the membrane is formed via a coagulation process i.e. thermal phase separation (Example 1, C14/L63-C15/L63), which as evidenced by Yoon is a process which is known to inherently form a membrane which is symmetric ([0014]), and therefore it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane of Taniguchi inherently is a symmetric membrane.  See MPEP 2112.01.
Taniguchi does not disclose reducing the temperature of the extruded hollow fiber by contact with liquid metal, or (2) wherein the 
However Weber discloses “[a] method of cooling an extruded polymer comprising placing the extruded polymer into a bath of liquid metal having a desired cooling temperature” (Weber Claim 32), wherein the liquid metal may be an alloy of gallium and indium, i.e. galistan, an eutic alloy of gallium, indium and tin, and is an alternative to a water bath ([0010], [0024], [0034], Claims 33-37).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by substituting for the coagulation bath a liquid metal bath as disclosed by Weber because this involves the simple substitution of known extruded polymer cooling baths, and the liquid metal bath is disclosed to be an alternative for a water bath [0034].
This method thus results in a membrane having the structure as in claim 1.
Regarding claim 2 Taniguchi in view of Weber discloses the method of claim 1, wherein the coagulation bath (and thus in the combined invention the liquid metal) is about 40°C  (Taniguchi C15/L11-15). 
Regarding claim 3-4 Taniguchi in view of Weber discloses the method of claim 1, wherein the liquid metal is galistan, and is liquid between about -20° C. and 2000° C Weber [0024], and thus has a melting point of about ~-20°C.
Regarding claim 5-6 Taniguchi in view of Weber discloses the method of claim 1, wherein the liquid metal comprises: 65-75 by mass (i.e. wt.%) gallium, 20-25 wt.% indium and part or all of the reminder may be tin; Weber [0024].  Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Weber’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 12 Taniguchi in view of Weber discloses the method of claim 1, wherein the solvent comprises: two solvents DOP and DBP, Taniguchi Example 1, C14/L63-C15/L63, i.e. a first solvent and a second solvent, which will inherently have different solubilities for the PVDF and thus are seen to be a first solvent in which the polymer is soluble, at the extrusion temperature, and a second solvent in which the polymer is less soluble that the first solvent, at the extrusion temperature; as claimed, see MPEP 2112.
Regarding claim 14 Taniguchi in view of Weber discloses the method of claim 1, but does not specifically disclose wherein the polymeric porous membrane has a bubble point that is greater than a bubble point of a comparable porous membrane formed by an identical process and material but by reducing the temperature of the extruded hollow fiber by contacting the extruded hollow fiber with water. However, since the process and composition are the same as that claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process and membrane disclosed by Taniguchi in view of Weber inherently has the same properties claimed.  Specifically, it is asserted that “the polymeric porous membrane has a bubble point that is greater than a bubble point of a comparable porous membrane formed by an identical process and material but by reducing the temperature of the extruded hollow fiber by contacting the extruded hollow fiber with water”, i.e. because in the combined invention the membrane is cooled in liquid metal just as claimed and disclosed in the instant invention.  See MPEP 2112.01.
Regarding Claim 16 Taniguchi in view of Weber discloses a porous membrane prepared by the method of claim 1 (see citation in the claim 1 rejection above). 
Regarding Claim 17 Taniguchi in view of Weber discloses the porous membrane of claim 16 and that it is included in a filter cartridge (Taniguchi Fig. 5, C13/L55-55-61).
Regarding Claim 19 Taniguchi in view of Weber discloses the porous membrane of claim 16, which is used in a method of comprising passing water (i.e. considered solvent-containing liquid since water is a solvent for many things) through the porous membrane (C4/L56-63; Figs. 1-2 and 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773